          Case 1:20-cv-00286-YK Document 26 Filed 08/28/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MATTHEW CONLEY and                           :
CANDI CONLEY,                                :
         Plaintiffs                          :           No. 1:20-cv-00286
                                             :
              v.                             :           (Judge Kane)
                                             :
ST. JUDE MEDICAL, LLC,                       :
           Defendant                         :

                                          ORDER

       AND NOW, on this 28th day of August 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT Defendant St. Jude Medical,

LLC’s motion to dismiss (Doc. No. 15) is GRANTED. Plaintiffs’ amended complaint (Doc.

No. 11-1) is DISMISSED WITH PREJUDICE. IT IS FURTHER ORDERED THAT the

Clerk of Court is directed to CLOSE the above-captioned case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
